Dear Mayor Butler:
This office is in receipt of your opinion request of recent date, in which you ask whether it is legally permissible for a person to hold the local elective office of alderman, while simultaneously holding employment with the federal government. Our response is in the negative.
The Louisiana Dual Officeholding and Dual Employment Law,LSA-R.S. 42:61, et seq., pertinently provides:
§ 63. Prohibitions
     A. No person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.  However, a person holding employment in the government of the United States and at the same time holding an appointive office in a political subdivision of the state shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his appointive office in a political subdivision of this state is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in LSA-R.S. 42:61.  See LSA-R.S. 42:63(A); (Emphasis added).
It is not permissible for you to hold both positions concurrently.
As an aside, note that one may hold local elective office, and federal employment as a United States Postal employee in a village or town which has a population of five thousand or less. See LSA-R.S. 42:66(I).
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: March 8, 1996
Date Released: March 25, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL